Detailed Action
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayon (US 2015/0379816 A1).
Regarding claim 17, Hayon discloses an apparatus comprising a processor (Fig. 1), wherein the processor is specially programmed to provide an electronic forum capable of providing a video or audio broadcast of a sporting event to a plurality of users (Fig. 2), wherein the electronic forum is capable of allowing at least some of the plurality of users to communicate with one another before, during, or after, the sporting event via text messaging or via video conferencing or audio conferencing (¶ [0016]: live chat), post comments or messages in the electronic forum before, during, or after, the video or audio broadcast (¶ [0016]: live chat), place a bet or any number of bets on an outcome of, or on an event which occurs during, the sporting event (¶¶ [0007] – [0011]), receive information regarding bets available, betting odds, changes in betting odds, or analytics information, before, during, or after, the video or audio broadcast (Fig. 1), and report an instance of suspected game fixing, match fixing, or cheating, involving the sporting event (¶ [0016]: live chat), a transmitter, wherein the transmitter transmits the electronic forum to a user communication device associated with a user of the plurality of users .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hayon in view of Amaitis et al (US 2012/0214575 A1).
Regarding claim 1, Hayon discloses an apparatus comprising a processor (Fig. 1), wherein the processor is specially programmed to provide an electronic forum capable of providing a video or audio broadcast of a sporting event to a plurality of users (Fig. 2), wherein the electronic forum is capable of allowing at least some of the plurality of users to communicate with one another before, during, or after, the sporting event via text messaging or via video live chat), post comments or messages in the electronic forum before, during, or after, the video or audio broadcast (¶ [0016]: live chat), place a bet or any number of bets on an outcome of, or on an event which occurs during, the sporting event (¶¶ [0007] – [0011]), receive information regarding bets available, betting odds, changes in betting odds, or analytics information, before, during, or after, the video or audio broadcast (¶¶ [0007] – [0011]), and report an instance of suspected game fixing, match fixing, or cheating, involving the sporting event (¶ [0016]: live chat), a transmitter, wherein the transmitter transmits the electronic forum to a user communication device associated with a user of the plurality of users (Fig. 3), and a receiver, wherein the receiver receives information transmitted from the user communication device associated with a user of the plurality of users (Fig. 3), wherein the apparatus provides, via or in the electronic forum, player performance tracking information or team performance tracking information (25) wherein the processor processes an outcome of a bet on the sporting event or on an in-game occurrence during the sporting event and determines if the bet is a winning bet or a losing bet (¶ [0010]), and further wherein the processor processes information for settling the bet or for withholding a settlement of the bet (¶ [0011]).  Amaitis suggests—where Hayon does not disclose—wherein the apparatus provides information regarding betting odds or changes in betting odds corresponding to, or based on, the player performance tracking information or the team tracking information, or information regarding game-fixing, match-fixing, or cheating, associated with the sporting event (¶ [0124]).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Hayon and Amaitis in order to better manage risk.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayon (US 2015/0379816 A1) in view of Amaitis and Todd (US 2018/0316939 A1).
Regarding claim 4, Todd suggests—where Hayon does not disclose—wherein the user communication device is specially programmed or specially configured to allow the user to view the video or audio broadcast in 360 degree video, in virtual reality, or in augmented reality .
Claims 5, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayon in view of Amaitis and Merati (US 2019/0180558 A1).
Claim 5 subsumes the limitations of claim 1 above.  It is accordingly rejected for the same reasons given supra.  Further regarding claim 5, Merati suggests—where Hayon does not disclose—an apparatus comprising a processor wherein the processor further comprises a central processing computer (Fig. 1) and a distributed ledger (¶ [0099]) and Blockchain technology system (¶ [0100]), and wherein the distributed ledger and Blockchain technology system processes information regarding an outcome of a bet on or for the sporting event or on an in-game occurrence during the sporting event (1208) and determines if the bet is a winning bet or if the bet is a losing bet, and further wherein the distributed ledger and Blockchain technology system processes information for effectuating a settlement or payment or for withholding a settlement of, for or regarding the bet (¶ [0160]: gaming platform generates wagering transaction information comprising… a wager result (win or loss), a payout amount … the transaction information is sent to the IGO server … debiting or crediting a sub-account and generating one or more crypt-blocks).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Hayon, Amaitis and Merati in order to improve the security of the system and reduce the possibility of tampering.
Regarding claim 11, Hayon discloses wherein the apparatus transmits a notification message to the user communication device or to a second user communication device, wherein the notification message contains information regarding the sporting event (Fig. 1).
Regarding claim 12, Hayon discloses wherein the apparatus transmits a notification message to the user communication device or to a second user communication device, wherein 
Regarding claim 13, Merati suggests—where Hayon does not disclose—wherein the Blockchain technology system includes a Bitcoin Blockchain technology (¶ 0113]).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Hayon, Amaitis and Merati in order to improve the security of the system and reduce the possibility of tampering.
Regarding claim 14, Merati suggests—where Hayon does not disclose—wherein the Blockchain technology system includes an Ethereum Blockchain technology (¶ 0100]).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Hayon, Amaitis and Merati in order to improve the security of the system and reduce the possibility of tampering.
Regarding claim 16, Merati suggests—where Hayon does not disclose—wherein the apparatus processes information regarding a cryptocurrency (¶ 0113]).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Hayon, Amaitis and Merati in order to improve the security of the system and reduce the possibility of tampering.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayon in view of Merati, Amaitis and Todd (US 2018/0316939 A1).
Regarding claim 9, Todd suggests—where Hayon does not disclose—wherein the user communication device is specially programmed or specially configured to allow the user to view the video or audio broadcast in virtual reality (Figs. 19-23).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Hayon, Merati, Amaitis and Todd in order to make the user experience more immersive and captivating.
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hayon in view of Todd (US 2018/0316939 A1).
Regarding claim 20, Todd suggests—where Hayon does not disclose—wherein the user communication device is specially programmed or specially configured to allow the user to view the video or audio broadcast in 360 degree video, in virtual reality, or in augmented reality (Figs. 19-23).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Hayon and Todd in order to make the user experience more immersive and captivating.

Allowable Subject Matter
Claims 2, 3, 6-8, 15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715